UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-1910


YURI J. STOYANOV,

                Plaintiff - Appellant,

          v.

CHARLES BEHRLE, Individually and in his Official Capacity as
the Head of the Carderock Division; GARY M. JEBSEN,
Individually and in his Official Capacity as the Head of
Code 70; KEVIN M. WILSON, Individually and in his Official
Capacity as the Head of Code 74; BRUCE CROCK, Individually
and in his Official Capacity as the Head of Code 743; DAVID
CARON, Individually and in his Official Capacity as
Assistant Counsel Code 39; CATHERINE KISSMEIER, Individually
and in her Official Capacity as Counsel Code 40; GARTH
JENSEN, Individually and in his Official Capacity as Deputy
Head Code 70; MARY (CATHY) FOWLER, Individually and in her
Official Capacity as Administrative Officer Code 70; KENNETH
FORMAN, Individually and in his Official Capacity as Head of
Code 73; KENNETH GOLDMAN, Individually and in his Official
Capacity as Head of Code 71; ARCHER MACY, Individually and
in His Official Capacity as the Head of Naval Surface
Warfare Center; RAY MABUS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, Senior District
Judge. (1:07-cv-01985-DKC)


Submitted:   November 22, 2016                Decided:    November 29, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se. Allen F. Loucks, Assistant
United States Attorney, Baltimore, Maryland, for Appellees


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Yuri       J.    Stoyanov       appeals       the   district     court’s       orders

entered    after      the    district      court     dismissed     Stoyanov’s        claims

against Defendants, including claims brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e       to    2000e-17      (2012),     and    the   Age    Discrimination         in

Employment      Act    of    1967,    as   amended,      29 U.S.C.        §§ 621    to   634

(2012).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s orders.                           See

Stoyanov v. Behrle, No. 1:07-cv-01985-DKC (D. Md. Aug. 26, 2015

& June 13, 2016).             We dispense with oral argument because the

facts    and    legal    contentions         are     adequately    presented        in   the

materials      before       this   court     and     argument     would    not     aid   the

decisional process.



                                                                                   AFFIRMED




                                              3